Citation Nr: 0524811	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back injury has been received.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a stomach ulcer 
secondary to a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1990 to 
August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The veteran failed to appear for a scheduled hearing before a 
Veterans Law Judge in November 2004.

In an August 2005 written statement, the veteran withdrew his 
claim for anxiety secondary to a low back disorder.  He 
further explained that he was unable to attend the November 
2004 hearing due to back trouble.  


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection for a low back disorder in 
an October 1998 decision.  The RO notified him of the 
decision in November 1998, and that decision was final.

2.  The new evidence submitted since the October 1998 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  There is no evidence of a low back disorder during 
service or for many years thereafter, and no competent 
evidence of a nexus between any currently diagnosed low back 
disorder and his period of active service.   

4.  A stomach disorder was not manifested until many years 
following the veteran's separation from active duty and the 
veteran's current stomach disorder is not related to his 
military service or to a service-connected disorder.

CONCLUSIONS OF LAW

1.  The October 1998 RO decision, which denied service 
connection for a low back disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The evidence received since the October 1998 RO decision 
is new and material; thus, the claim of service connection 
for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  A stomach disorder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated during such service and is not proximately due to 
or the result of service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim to reopen the issue of service 
connection for a low back disorder in August 2002.  In a 
January 2003 decision, the RO reopened the veteran's claim 
and denied the issue on a direct basis.  As did the RO, the 
Board finds that new and material evidence has been submitted 
since the last final decision of record in October 1998, and 
will address the issue on a direct basis. See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In light of the RO's actions, the Board finds no 
prejudice to the veteran in proceeding with the case at this 
time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability. In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

In this case, VA medical evidence shows that the veteran is 
currently diagnosed as having a low back disorder.  However, 
the Board notes that there is no evidence of a chronic low 
back disorder in service.  He was treated in May 1991 and 
February 1992 with complaints of low back pain, without a 
definite diagnosis.  No subsequent complaints or treatment 
for low back pain is noted in the service medical records.  
According to an August 1992 document signed by the veteran, 
he elected not to have a separation physical.  Without a 
diagnosed low back disorder, the service records only provide 
evidence against his claim. 

In fact, despite the veteran's contentions, there is no 
medical evidence of a low back disorder or diagnosis of a low 
back disorder until three years after the veteran's 
separation from service.  According to a VA magnetic 
resonance imaging (MRI) study, the veteran was diagnosed with 
central disc herniation at L5-S-1. No opinion regarding the 
etiology of this was provided.  Subsequent VA and non-VA 
medical records show treatment for low back pain that appears 
to have begun several years after service, providing only 
more negative evidence against this claim. 

The Board also finds that the medical materials submitted by 
the appellant in this case do not support the theory of 
entitlement.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

Based on the above, service connection may not be established 
based on chronicity in service or for disability first seen 
in service with continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  There is no evidence 
of record dated either during service or between discharge 
and August 1995 that documents a diagnosed low back disorder.  

In addition, the presumption of in-service incurrence for 
arthritis of the low back is not for application because 
arthritis has not been shown to have existed within one year 
from discharge to a level of 10 percent disabling.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current low back disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he had a low back disorder during service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  

Subsequent VA records offer no additional comment as to the 
etiology of the current low back disorder and only indicate 
that the disorder began after service, providing evidence 
against the claim.  Absent such competent evidence of a 
nexus, the claim must be denied.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The veteran also claims that he developed stomach trouble as 
a result of his low back pain.  He maintains that the 
medication he has taken to relieve his back pain has caused 
him to develop stomach trouble on a secondary basis.  He has 
not claimed that he developed a stomach disorder directly as 
a result of his active duty service.  Given that the Board 
has denied service connection for a low back disorder, 
service connection for a stomach disorder on a secondary 
basis is not warranted.  See 38 C.F.R. § 3.310.

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a January 
2003 decision, after the enactment of VCAA.  The RO advised 
the veteran in letters dated in August and September 2002 of 
what information and evidence was needed to substantiate his 
claims on appeal.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page three of the August 2002 letter and page three of the 
September 2002 letter, the RO specifically explained the 
evidence it still needed from the veteran with respect to his 
claims.  In a bold heading, the RO notified the veteran of 
evidence that it needed from him.  The RO, in the letters, 
specifically indicate he could obtain these records and 
provided them himself.
 
When considering the notification letters, the Board finds 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The veteran himself has failed to indicate 
any missing medical records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  Service records and 
post-service records provide the basis to deny this claim.       

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disorder, the 
claim is reopened.

Service connection for a low back disorder is denied.  

Service connection for a stomach ulcer secondary to a back 
injury is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


